Citation Nr: 1611277	
Decision Date: 03/21/16    Archive Date: 03/29/16

DOCKET NO.  06-07 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent prior to June 25, 2013 and in excess of 30 percent from June 25, 2013 for service-connected carpal tunnel syndrome, left hand (herein CTS) (with the exception of a 100 percent disability rating assigned pursuant to 38 C.F.R. § 4.30 from January 29, 2007 to February 28, 2007).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel



INTRODUCTION

The Veteran had active duty service in the Marine Corps from May 1979 to May 1982 and from August 1982 to July 1996 and was awarded the Combat Action Ribbon.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which granted entitlement to service connection for CTS and assigned a 10 percent disability rating, effective July 18, 2006.  In May 2013, the Board remanded the Veteran's claim.  An October 2013 rating decision increased the disability rating for the Veteran's service-connected CTS to 30 percent, effective June 25, 2013.

On a February 2006 VA Form 9 (related to a condition not currently before the Board, but which was adjudicated when the current claim was previously before the Board in May 2013), the Veteran requested a Board hearing.  The Veteran was scheduled for a Board hearing in March 2013, but failed to appear.  On the February 2008 VA Form 9 for the claim currently on appeal, the Veteran indicated that he did not want a Board hearing.  As such, the Board concludes that there is no outstanding hearing request related to the Veteran's current claim.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  Also, a review of the electronic records maintained in Virtual VA was conducted.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.




REMAND

In May 2013, the Veteran's claim was remanded, in part, to obtain a new VA examination.  The remand directives stated that "[t]he examiner should identify the nature and severity of all manifestations of the Veteran's left hand CTS disability, to include any resulting limitation of motion."  The Veteran was subsequently afforded a VA examination in June 2013 and a Peripheral Nerves Conditions (not including Diabetic Sensory-Motor Peripheral Neuropathy) Disability Benefits Questionnaire (DBQ) was completed.  In addition, the Veteran was afforded a VA examination in October 2015 and a Diabetic Sensory-Motor Peripheral Neuropathy DBQ was completed.  Upon review, these VA examination reports did not provide complete information and findings necessary to adjudicate the Veteran's claim.

The Veteran's service-connected CTS has been rated throughout the appeal period under Diagnostic Code 5230-8515 and has been rated as the major side.  The hyphenated code is intended to show that the Veteran's service-connected CTS is a residual condition of the Veteran's service-connected fracture, little finger of the left hand.  See 38 C.F.R. § 4.27 (2015) (stating "if the rating is determined on the basis of residual conditions, the number appropriate to the residual condition will be added, preceded by a hyphen").  Diagnostic Code 8515 provides ratings for paralysis of the median nerve.  Diagnostic Code 8515 provides that mild incomplete paralysis is assigned a 10 percent disability rating for the major side; moderate incomplete paralysis is assigned a 30 percent disability rating for the major side; and severe incomplete paralysis is assigned a 50 percent disability rating for the major side.  Complete paralysis of the median nerve, with the hand inclined to the ulnar side, the index and middle fingers more extended than normally, considerable atrophy of the muscles of the thenar eminence, the thumb in the plane of the hand (ape hand); pronation incomplete and defective, absence of flexion of index finger and feeble flexion of middle finger, cannot make a fist, index and middle fingers remain extended; cannot flex distal phalanx of thumb, defective opposition and abduction of the thumb at right angles to palm; flexion of wrist weakened; pain with trophic disturbances, is assigned a 70 percent disability rating for the major side.  See 38 C.F.R. § 4.124a, Diagnostic Code 8515 (2015).      

As outlined in the rating criteria for Diagnostic Code 8515, findings related to the range of motion of the Veteran's fingers, wrist and hand are relevant.  Upon review of the most recent June 2013 and October 2015 VA examination reports, such information was not included.  As such, the Board concludes that remand is required for a new VA examination that contains such information, as outlined further in the remand directives below.

In addition, while on remand, all outstanding VA treatment records must be obtained.  The Board notes that a February 2016 rating decision listed under the evidence heading VA treatment records as being electronically reviewed from the Loma Linda VA Medical Center (VAMC) from March 2004 to July 2013, from the West LA and Sepulveda VAMC from October 2008 to February 2016 and from the Houston VAMC from October 2015 to February 2016.  With respect to the Loma Linda VAMC, the VA treatment records currently of record during the appeal period (dating to approximately July 2006) are from various date ranges and somewhat limited in nature.  With respect to the West LA and Sepulveda VAMC, the VA treatment records currently of record during the appeal period appear to be complete up to September 2013.  With respect to the Houston VAMC, no VA treatment records are of record.  As such, while on remand, all outstanding VA treatment records must be obtained, to specifically include from July 2006 to the present from the Loma Linda VAMC, from September 2013 to the present from the West LA and Sepulveda VAMC and from October 2015 to the present from the Houston VAMC.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records, to specifically include from July 2006 to the present from the Loma Linda VAMC, from September 2013 to the present from the West LA and Sepulveda VAMC and from October 2015 to the present from the Houston VAMC.

2.  Schedule the Veteran for an appropriate VA examination to determine the current severity of his service-connected carpal tunnel syndrome, left hand.

All indicated evaluations, studies, and tests deemed necessary must be accomplished and all findings reported in detail.  The claims file, to include a copy of this remand, must be made available to the examiner for review, and the examination report must reflect that such a review was accomplished.

The examiner must provide information and findings related to range of motion of the Veteran's fingers, wrist and hand, as well as any neurological findings applicable to the median nerve.  The examiner's attention is invited to Diagnostic Code 8515, which specifically references potential findings that are relevant to assigning a disability rating for the Veteran's service-connected carpal tunnel syndrome; this Diagnostic Code is also addressed further in the body of the remand above.  See 38 C.F.R. § 4.124a, Diagnostic Code 8515 (2015).      

3.  After completing the requested actions, and any additional development deemed warranted, readjudicate the claim in light of all pertinent evidence and legal authority.  If the benefit sought remains denied, furnish to the Veteran and his representative a Supplemental Statement of the Case and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




